IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-79,580-01


EX PARTE COREY LEE CALDWELL, Applicant





ON an APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W04-23498-I(A)
IN THE CRIMINAL DISTRICT COURT NUMBER TWO FROM DALLAS COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of engaging in
organized criminal activity and, after a period of deferred adjudication, was sentenced to sixty years'
imprisonment.  
	Applicant alleges ineffective assistance of both trial and appellate counsel.  The State
requested that the trial court obtain affidavits from all three of Applicant's trial attorneys and his
appellate attorney to better respond to Applicant's claims.  The habeas record was then forwarded
to this Court without any further response from the State or findings of fact and conclusions of law
from the trial court.  Therefore, we remand this application to the Criminal District Court Number
Two of Dallas County to allow the trial judge to complete an evidentiary investigation and enter
findings of fact and conclusions of law.
	These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: June 26, 2013
Do not publish